Citation Nr: 0834492	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than July 22, 2002 
for an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

A videoconference hearing at the RO before the undersigned 
Acting Veterans Law Judge was conducted in February 2007.  
The Board remanded the claim in August 2007 for further 
development and consideration. 


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
PTSD in April 1981.

2.  The San Francisco, California, RO issued a letter in 
April 1981 requesting evidence required in connection with 
that claim, to which the veteran failed to reply within one 
year.

3.  The first communication from the veteran seeking to 
reopen a claim of service connection for PTSD was received on 
July 22, 2002.


CONCLUSIONS OF LAW

1.  An April 1981 claim for service connection for PTSD was 
abandoned.  38 U.S.C.A. §§ 501, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.158 (2007).

2.  The criteria for an effective date earlier than July 22, 
2002 for PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:
1) veteran status; 2) existence of a disability; (3) 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
"[O]nce a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490; see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin, supra.  The veteran has not alleged any 
prejudice; thus, that burden has not been met in this case.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of July 22, 2002, with a 70 percent evaluation 
assigned, and entitlement to TDIU, effective that date.  He 
was provided notice of how to appeal that decision, and he 
did so.  February 2007, August 2007 and January 2008 letters 
advised him of the applicable law and criteria required for a 
higher rating and an earlier effective date.  The claim was 
subsequently readjudicated in a February 2008 Supplemental 
Statement of the Case.  

In an effort to prove that he has had PTSD since 1968 due to 
stressful inservice combat events; in August 2006, subsequent 
to the last Supplemental Statement of the Case, the veteran 
submitted VA medical records from 2006, and he requested that 
the VA obtain his records relating to his Social Security 
Administration disability insurance benefits claim made in 
2002.  There is already sufficient competent medical evidence 
of record to show that the veteran has had PTSD since 1968.  
However, the date of onset of his PTSD has no effect on the 
outcome of his earlier effective date claim.  Therefore, no 
useful purpose would be served in remanding this matter for 
yet more development and such remands are to be avoided.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  
The veteran has not been prejudiced by a failure of VA in its 
duty to assist, and any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

II.  Analysis

The effective date for an award of service connection based 
on new and material evidence "received after final 
disallowance" or based on a "reopened claim" shall be the 
date of receipt of the reopened claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r).

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  38 C.F.R. § 
3.158(a).  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  Id.

Service connection was ultimately awarded based on the 
addition of new and material evidence to the record, 
effective the date the veteran's reopened claim was received, 
which is to say, July 22, 2002.  See 38 C.F.R. § 3.400(q), 
(r).  

In April 1981, the veteran requested service connection for 
PTSD.  On April 22, 1981, the San Francisco, California, RO 
sent a letter to the veteran's last address of record 
requesting additional information regarding his PTSD claim.  
The RO requested that the veteran submit medical evidence 
regarding treatment for his PTSD.  The RO stated that 

[a]ll the information we have requested 
should be sent to us as soon as possible, 
but in any event within one year from the 
date of this letter.  Otherwise, 
benefits, if entitlement is established, 
may be paid only from the date of receipt 
of a reopened claim.  

The next submission from the veteran was a claim for service 
connection for PTSD on July 22, 2002.  The veteran's April 
1981 claim for service connection for PTSD was considered 
abandoned..  See 38 C.F.R. § 3.158(a), supra.

There is no doubt that the first communication from the 
veteran claiming entitlement to service connection for PTSD 
since the April 1981 claim was abandoned consists of the July 
22, 2002 claim upon which the current effective date is 
based.  The veteran does not dispute this; rather, he notes 
that he was homeless in 1981, the address of record was his 
sister's and, in signed statements of record, his relatives 
living at that address stated that they never received such a 
letter.  He further stated that he was receiving treatment at 
the Santa Rosa, California, Vet Center in 1981 for his PTSD, 
and VA personnel at the Vet Center told him that they would 
send the necessary medical evidence to the RO to support his 
claim, but they failed to do so.  He notes that he has 
submitted numerous medical reports in which physicians have 
stated that he has had PTSD since separation from service in 
1968.  He also contends that due to the severe symptomalogy 
of his PTSD, he was essentially homeless from 1981 to 2002, 
and was not competent to provide the VA with the evidence 
necessary to prevail on his claim.  He believes he is 
entitled to an earlier effective date of April 1981, the date 
he initially requested service connection for PTSD.  

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the April 1981 RO letter was properly mailed.  See Mason 
v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement 
of nonreceipt, standing alone, is not the type of 'clear 
evidence to the contrary' which is sufficient to rebut the 
presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 
(Fed. Cir. 2000) ("[g]overnment officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption").  There is no indication that the April 1981 
letter was returned as undeliverable.  Moreover, it is 
generally the veteran's obligation to keep VA apprised of his 
whereabouts.  If he does not do so, VA is not obligated to 
"turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  

Under certain circumstances, a statutory filing period may be 
equitably tolled due to conduct of VA.  See Bailey v. West, 
160 F.3d 1360, 1365 (Fed. Cir. 1998).  Such equitable relief 
is granted rarely, however, such as in a case where a 
claimant actively pursued judicial remedies, but filed a 
defective pleading, or where such claimant was induced or 
tricked by his adversary's misconduct into allowing the 
filing deadline to pass.  Pfau v. West, 12 Vet. App. 515, 517 
(1999) [citing Irwin v. Department of Veterans Affairs, 498 
U.S. 89 (1990)].  In a veterans' benefits context, equitable 
tolling does not require misconduct such as trickery.  
Rather, the veteran must establish that he was misled by the 
conduct of his adversary into allowing the filing deadline to 
pass.  Bailey, 160 F.3d at 1365.  In this case, there is no 
evidence showing that a VA employee participated in trickery 
or misconduct with respect to the veteran's claim.  No is 
there any physical proof that he actually spoke with a VA 
employee at the Vet Center, or that he was told by that 
employee that the necessary evidence would be submitted.  
There are only the veteran's assertions.

Equitable tolling is also available where a veteran is able 
to show that a failure to initiate a timely appeal directly 
resulted from a mental illness that rendered him incapable of 
rational thought or deliberate decision making, or incapable 
of handling his own affairs and functioning in society.  
Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  
For equitable tolling to apply, the veteran must show that 
the failure to file was the direct result of a mental illness 
that rendered him incapable of "rational thought or 
deliberate decision making," or "incapable of handling [his] 
own affairs or unable to function [in] society."  Further 
noted was that a medical diagnosis alone or vague assertions 
of mental problems would not suffice.  Id.  The instant case 
is distinct from Barrett in that the veteran never filed a 
notice of disagreement with the April 1981 rating decision, 
while the veteran in Barrett filed a notice of appeal that 
was untimely.  Equitable tolling of a statutory time limit is 
only available where an action was actually performed.  
McPhail v. Nicholson, 19 Vet. App. 30, 34 (2005).  Since the 
veteran did not ultimately submit either a timely or untimely 
NOD with the April 1981 rating decision, the doctrine of 
equitable tolling cannot be applied in his case.

Even if equitable tolling were an available remedy, the 
veteran has not shown that he was incapable of rational 
thought, deliberate decision making, or handling his own 
affairs, or that he was unable to function in society during 
the one-year period following the April 1981 decision.  The 
five page letter he submitted in April 1981 requesting 
service connection for PTSD reflected a high degree of 
intellectual functioning.  He subsequently reported that, 
from 1981 to 1994, he was employed as a tree climber.  
Consequently, it does not appear that, during the time period 
when the veteran could have timely initiated an appeal of the 
April 1981 rating decision, he had disability of a severity 
sufficient to warrant equitable tolling.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an earlier effective date for 
the assignment of service connection for PTSD is not 
warranted. 




ORDER

Entitlement to an effective date earlier than July 22, 2002 
for an award of service connection for PTSD is denied.



____________________________________________
S. F. SYLVESTER  
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


